EXECUTIVE EMPLOYMENT AGREEMENT

        This amended employee employment agreement (the “Amended Employment
Agreement”) is made as of the 24th day of July, 2002, between THERAGENICS
CORPORATION, a Delaware Corporation (the “Company”) and JAMES MACLENNAN (the
“Employee”).


INTRODUCTION


THE COMPANY AND THE EMPLOYEE DESIRE TO ENTER INTO AN EMPLOYMENT AGREEMENT
EMBODYING THE TERMS AND CONDITIONS OF THE EMPLOYEE'S EMPLOYMENT.


NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1. DEFINITIONS

        (a) “Affiliate” means any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company.

        (b) “Applicable Period” means the period of the Employee’s employment
hereunder and for two (2) years after termination of his employment with the
Company.

        (c)“ "Area"” means the United States.

        (d)“Board of Directors” means the Board of Directors of the Company

        (e) “Business of the Company” means any business that involves the
manufacture, production, sale, marketing, promotion, exploitation, development
and distribution of palladium-103 or temporary or permanently implantable
devices for use in the treatment of cancer, restenosis or macular degeneration.

        (f) “Cause” means the occurrence of any of the following events:
(i) willful and continued failure (other than such failure resulting from his
incapacity during physical or mental illness) by the Employee to substantially
perform his duties with the Company or an Affiliate; (ii) conduct by the
Employee that amounts to willful misconduct or gross negligence; (iii) any act
by the Employee of fraud, misappropriation, dishonesty or embezzlement against
the Company or an Affiliate; (iv) commission by the Employee of a felony or any
other crime involving dishonesty; (v) illegal use by the Employee of alcohol or
drugs; or (vi) a material breach of the Agreement by the Employee.

        (g) “Change in Control” means

          (1) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (1), the following acquisitions
shall not be deemed to result in a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of Subsection (3) below; and provided, further,
that if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds thirty-five percent (35%) as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own thirty-five percent (35%) or more of the Outstanding Company
Voting Securities; or


          (2) individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or


          (3) the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty-five percent
(35%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


        (4) approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in his capacity as
Employee.

        (h) “Company Invention” means any Invention which is conceived by the
Employee alone or in a joint effort with others during the period of the
Employee’s employment hereunder which (i) may be reasonably expected to be used
in a product of the Company, or a product similar to a Company product, (ii)
results from work that the Employee has been assigned as part of his duties as
an employee of the Company, (iii) is in an area of technology which is the same
or substantially related to the areas of technology with which the Employee is
involved in the performance of his duties as an employee of the Company, or (iv)
is useful, or which the Employee reasonably expects may be useful, in any
manufacturing or product design process of the Company.

        (i) “Competing Business” means any person, firm, corporation, joint
venture or other business entity which is engaged in the Business of the Company
(or any aspect thereof) within the Area.

        (j) “Confidential Information” means data and information relating to
the business of the Company (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Employee or of which the Employee
became aware as a consequence of or through his relationship to the Company and
which has value to the Company and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company (except where such public
disclosure has been made by the Employee without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means. The provisions in this Agreement restricting
the use of Confidential Information shall survive for a period of two (2) years
following termination of this Agreement.

        (k) “Disability” means the inability of the Employee to perform any of
his duties hereunder due to a physical, mental, or emotional impairment, as
determined by an independent qualified physician (who may be engaged by the
Company), for a ninety (90) consecutive day period or for an aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.

        (l) “Good Reason” means the occurrence of any of the following events
which is not corrected by the Company within thirty (30) days after the
Employee’s written notice to the Company of the same: (i) the nature of the
Employee’s duties or the scope of his responsibilities are materially modified
without the Employee’s written consent, (ii) the Employee is required to report
to a different position without the Employee’s written consent, (iii) the
Company changes the location of the Employee’s place of employment to more than
fifty (50) miles from its present location, or (iv) a material breach of this
Agreement by the Company.

        (m) “Invention” means any discovery, whether or not patentable,
including, but not limited to, any useful process, method, formula, technique,
machine, manufacture, composition of matter, algorithm or computer program, as
well as improvements thereto, which is new or which the Employee has a
reasonable basis to believe may be new.

        (n) “Public Offering” means the offering or sale by the Company of
equity securities pursuant to a registration statement filed in accordance with
the Securities Act of 1933, as amended, or any comparable law then in effect,
and the effective date of any such Public Offering shall be the first day on
which the securities covered thereby may lawfully be offered and sold pursuant
to such registration statement.

        (o) “Termination Date” means the date which corresponds to the first to
occur of (i) the death or Disability of the Employee, (ii) the last day of the
Term as provided in Section 4(a) below or (iii) the date set forth in a notice
given pursuant to Section 4(b) below.

        (p) “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. The provisions in this Agreement restricting the use of Trade Secrets
shall survive termination of this Agreement for so long as is permitted by the
Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760-10-1-767.

        (q) “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memories) and any contribution to such materials.


2.TERMS AND CONDITIONS OF EMPLOYMENT.

        (a) Employment. The Company hereby employs the Employee as its Chief
Financial Officer and Treasurer and the Employee accepts such employment with
the Company in such capacity. The Employee shall report to the Chief Executive
Officer of the Company and shall have such authority and responsibilities and
perform such duties as shall reasonably be assigned to the Employee from time to
time by the Chief Executive Officer.

        (b) Exclusivity. Throughout the Employee’s employment hereunder, the
Employee shall devote substantially all the Employee’s time, energy and skill
during regular business hours to the performance of the duties of the Employee’s
employment (vacations and reasonable absences due to illness excepted), shall
faithfully and industriously perform such duties, and shall diligently follow
and implement all management policies and decisions of the Company.


3. COMPENSATION.

        (a) Base Salary. In consideration for the Employee’s services hereunder,
the Company shall pay to the Employee an annual base salary in the amount of
$250,000 initially. The Employee’s annual base salary shall be reviewed at least
annually by the Company, and the Company may increase the Employee’s annual base
salary from time to time. The Company shall pay annual base salary in accordance
with the normal payroll payment practices of the Company and subject to such
deductions and withholdings as law or policies of the Company, from time to time
in effect, require.

        (b) Bonus. The Employee shall be entitled to a one-time bonus of $25,000
payable in December 2002. For any year thereafter, the Employee shall be
entitled to discretionary annual bonuses. The maximum annual bonus shall be
equal to 20% of the Employee’s annual base salary. The actual amount of bonus
paid annually will be determined by the Chief Executive Officer of the Company
based on her respective evaluation of the Employee’s performance. However, in
the event that the Company adopts a bonus program that applies to a category of
employees which includes Employee, such program will apply for the Employee, in
lieu of, and notwithstanding the provisions of this Subsection (b).

        (c) Stock Based Compensation. Stock options or other stock-based
compensation will be recommended for the Employee at the discretion of the Chief
Executive Officer and awarded to the Employee at the discretion of the Board of
Directors, or a committee thereof, and pursuant to the Company’s stock incentive
plan.

        (d) Vacation. The Employee shall be entitled to vacation in accordance
with Company policy, but in any event the Employee shall be entitled to no less
than four weeks of vacation per year. Vacation shall be taken at times mutually
convenient to the Company and the Employee.

        (e) Automobile. The Company will provide the Employee with the use of a
Company-owned leased vehicle or, in the alternative, the Company may choose to
provide the Employee with a car allowance of at least $400 per month, net of
federal, state and social security taxes.

        (f)Memberships. The Company will reimburse the Employee for one
professional and one club membership which has a business related purpose and is
approved by the Company.

        (g) Licenses. The Company will reimburse the Employee for the costs
associated with keeping in full force the professional licenses he possessed
prior to this contract, provided that the licenses have a business-related
purpose. This benefit shall include two (2) trips per year to attend
professional meetings necessary for maintaining the licenses and credentials.

        (h)Financial, Tax and Estate Planning. The Company will reimburse the
Employee for the cost of personal financial, tax, and estate planning and
services in an amount not to exceed $4000 per year from the date hereof.

        (i) Annual Physical. The Company will pay the expenses associated with
an annual physical examination for the Employee.

        (j) Life Insurance. During the term of this Agreement, the Company will
provide the Employee with term life insurance coverage in accordance with its
group term life insurance program. Subject to the availability of supplemental
coverage under the terms of the Company’s program, the Company will reimburse
the Employee for the cost of premiums under its group term life insurance
program for additional optional coverage up to the lesser of an additional
$200,000 death benefit or an aggregate death benefit up to $450,000.

        (k) Expenses. The Employee shall be entitled to be reimbursed in
accordance with the policies of the Company, as adopted and amended from time to
time, for all reasonable and necessary expenses incurred by the Employee in
connection with the performance of the Employee’s duties of employment
hereunder; provided, however, the Employee shall, as a condition of such
reimbursement, submit verification of the nature and amount of such expenses in
accordance with the reimbursement policies from time to time adopted by the
Company.

        (l) Benefits. In addition to the benefits payable to the Employee
specifically described herein, the Employee shall be entitled to such benefits
as generally may be made available to Employees of the Company from time to
time; provided, however, that nothing contained herein shall require the
establishment or continuation of any particular plan or program.


4. TERM, TERMINATION AND TERMINATION PAYMENTS.

        (a) Term. The term of this Agreement (the “Term”) shall commence as of
the date of this Agreement (the “Commencement Date”) and shall expire on the
third (3rd) anniversary of the Commencement Date with automatic extensions for
successive additional one-year terms, as provided herein. Ninety (90) days
before the end of the second (2nd) year and ninety (90) days before the end of
each year thereafter, the Agreement is extended for an additional one year
period unless either party gives prior notice of termination. In the event prior
notice of termination is given, this Agreement shall terminate at the end of the
remaining Term then in effect.

        (b) Termination. This Agreement and the Employee’s employment by the
Company hereunder may only be terminated before expiration of the Term (i) by
mutual agreement of the Employee and the Company; (ii) by the Employee with Good
Reason upon not less than two (2) weeks written prior notice to the Company;
(iii) by the Employee without Good Reason upon not less than thirty (30) days
written prior notice to the Company (iv) by the Company without Cause; (v) by
the Company for Cause, or (vi) by the Company or the Employee due to the
Disability of the Employee. This Agreement shall also terminate immediately upon
the death of the Employee. Notice of termination by either the Company or the
Employee shall be given in writing and shall specify the basis for termination
and the effective date of termination.

        (c) Effect of Termination. Upon termination of this Agreement and the
Employee’s employment hereunder, the Company shall have no further obligation to
the Employee or the Employee’s estate with respect to this Agreement, except for
payment of salary and bonus amounts, if any, accrued pursuant to Section 3(a) or
3(b) hereof and unpaid at the Termination Date, and termination payments, if
any, set forth in Section 4(e) or 4(f) hereof, as applicable, subject to the
provisions of Section 11 hereof. Neither Section 4(e) nor 4(f) applies to a
termination due to the Employee’s Disability or death. Nothing contained herein
shall limit or impinge any other rights or remedies of the Company or the
Employee under any other agreement or plan to which the Employee is a party or
of which the Employee is a beneficiary.

        (d) Survival. The covenants of the Employee in Sections 5, 6, 7, 8 and 9
hereof shall survive the termination of this Agreement and the Employee’s
employment hereunder and shall not be extinguished thereby.

        (e) Certain Terminations not in Connection with a Change in Control.
Upon termination of the Employee’s employment by the Company without Cause or by
the Employee for Good Reason, the Company shall be obligated to pay the Employee
his annual base salary at the time of termination of employment for two (2)
years after termination of employment. Payments made under this Section 4(e)
shall be paid as a salary continuation.

        (f) Certain Terminations in Connection with a Change in Control. If,
within ninety (90) days preceding or within one year following a Change in
Control, either the Company terminates the Employee’s employment without Cause
or the Employee terminates his Employment for any reason before notification by
the Company to the Employee that the Employee’s Employment will be terminated
for Cause, the Company shall be obligated to pay the Employee an amount equal to
whichever of the following results in the Employee receiving a larger after-tax
amount: (i) three (3) times the Employee’s annual base salary at the time of
termination of employment or (ii) if less than three times the Employee’s annual
base salary at the time of termination of employment, then the largest amount
that could be paid to the Employee, which will not result in a nondeductible
“parachute payment” under Section 280G of the Internal Revenue Code. Such amount
shall be paid to the Employee ratably over two (2) years following termination.

        (g) Notwithstanding any other provision hereof, the Company’s obligation
to pay the severance benefit set forth in Section 4(e) or 4(f), if applicable,
will be contingent upon the Employee executing and providing to the Company (and
not revoking within the revocation period, if any, provided pursuant to the
applicable release agreement) the form of release agreement attached hereto as
Exhibit A, Exhibit B, or Exhibit C, whichever is determined by the Company to be
appropriate. The Employee shall execute the release within such period as is
provided for in the applicable release agreement, following the Company’s
provision of such release agreement to the Employee in connection with the
Employee’s termination of employment.

5. Agreement Not to Compete and Not to Solicit Customers.

        (a) Agreement Not to Compete. The Employee agrees that commencing on the
Commencement Date and continuing through the Applicable Period, he will not
(except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area, either
directly or indirectly, on the Employee’s own behalf, or in the service of or on
behalf of others, engage in or provide services of a similar type or nature as
he performs for the Company to any Competing Business. For purposes of this
Section 5, the Employee acknowledges and agrees that the Business of the Company
is conducted in the Area.

        (b) Agreement Not to Solicit Customers. The Employee agrees that
commencing on the Commencement Date and continuing through the Applicable
Period, he will not, either directly or indirectly, on the Employee’s own behalf
or in the service of or on behalf of others, solicit or divert, or attempt to
solicit or divert, to a Competing Business, any individual or entity which was
an actual or actively sought prospective client or customer of the Company and
with whom the Employee had material contact during the Employee’s last two (2)
years of employment with the Company or about whom the Employee acquired
Confidential Information during the Employee’s last two (2) years of employment
with the Company.

6. Agreement Not to Solicit Employees.

        The Employee agrees that commencing on the Commencement Date and
continuing through the Applicable Period, he will not, either directly or
indirectly, on the Employee’s own behalf or in the service of or on behalf of
others, solicit, divert or hire, or attempt to solicit, divert or hire, to any
Competing Business in the Area any person employed by the Company or an
Affiliate with whom he has had material contact during his employment, whether
or not such employee is a full-time employee or a temporary employee of the
Company or an Affiliate and whether or not such employment is pursuant to
written agreement and whether or not such employment is for a determined period
or is at will.


7. OWNERSHIP AND PROTECTION OF PROPRIETARY INFORMATION.

        (a) Confidentiality. All Confidential Information and Trade Secrets and
all physical embodiments thereof received or developed by the Employee while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned to him by the Company, the Employee will hold such Confidential
Information and Trade Secrets in trust and strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary in order to
prevent, any Confidential Information and Trade Secrets disclosed to or
developed by the Employee to lose its character or cease to qualify as
Confidential Information or Trade Secrets.

        (b) Return of Company Property. Upon request by the Company, and in any
event upon termination of the employment of the Employee with the Company for
any reason, as a prior condition to receiving any final compensation hereunder
(including payments pursuant to Section 4(e) or 4(f) hereof), the Employee will
promptly deliver to the Company all property belonging to the Company,
including, without limitation, all Confidential Information and Trade Secrets
(and all embodiments thereof) then in the Employee’s custody, control or
possession.

        (c) Survival. The covenants of confidentiality set forth herein will
apply on and after the date hereof to any Confidential Information and Trade
Secrets disclosed by the Company or developed by the Employee prior to or after
the date hereof. The covenants restricting the use of Confidential Information
will continue and be maintained by the Employee for a period of two years
following the termination of this Agreement. The covenants restricting the use
of Trade Secrets will continue and be maintained by the Employee following
termination of this Agreement for so long as permitted by the Georgia Trade
Secrets Act of 1990, O.C.G.A. § 10-1-760, et seq.


8. INVENTIONS.

        (a) Company Inventions. The Employee agrees that all Company Inventions
conceived or first reduced to practice by the Employee during the Term of this
Agreement, and all patent rights and copyrights to such Company Inventions shall
become and remain the property of the Company, and the Employee hereby
irrevocably assigns to the Company all of his rights to all Company Inventions.
If the Employee conceives an Invention during the Term of this Agreement for
which there is a reasonable basis to believe that the conceived Invention is a
Company Invention, the Employee shall promptly provide a written description of
the conceived Invention to the Company adequate to allow evaluation thereof for
a determination by the Company as to whether the Invention is a Company
Invention. Notwithstanding the foregoing, the provisions of this Section 8(a)
shall not apply to any Invention that the Employee may develop without using the
Company’s equipment, supplies, facilities, or trade secret information, except
for any Inventions that either (i) relate at the time of conception or reduction
to practice of the Invention to the Business of the Company, or to actual or
demonstrably anticipated research or development of the Company; or (ii) result
from any work performed by the Employee for the Company. 

        (b) Prior Inventions. If prior to the Commencement Date the Employee
conceived any Invention or acquired any ownership interest in any Invention
which (i) is the property of the Employee, or of which the Employee is a joint
owner with another person or entity, (ii) is not described in any issued patent
as of the Commencement Date, and (iii) would be a Company Invention if such
Invention were made during the Term of this Agreement, then (A) with respect to
any such Invention described in Exhibit D attached hereto, the Employee hereby
agrees that such written description (but no rights to the Invention) is and
shall remain the property of the Company and (B) with respect to any such
Invention not described in Exhibit D attached hereto, the Employee hereby grants
to the Company a nonexclusive, paid up, royalty-free license to use and practice
such Invention, including a license under all patents to issue in any country
which pertain to such Invention. 

        (c) Prior Patents. The Employee represents to the Company that the
Employee owns no patents or copyrights, individually or jointly with others,
except those described in Exhibit D attached hereto.

        (d) Patent Applications. The Employee agrees that should the Company
elect to file an application for patent protection, either in the United States
or in any foreign country, on a Company Invention of which the Employee was an
inventor, the Employee will execute all necessary truthful papers, including
formal assignments to the Company relating to such patent applications. The
Employee further agrees to cooperate with any attorneys or other persons
designated by the Company by explaining the nature of any Company Invention for
which the Company elects to file an application for patent protection, reviewing
applications and other papers and providing any other cooperation reasonably
required for orderly prosecution of such patent applications. Provided, however,
that if the Employee is required to provide such assistance after he has left
employment with the Company, the Company shall pay the Employee an hourly rate
for his assistance, which shall be determined by converting the Employee’s then
current annual salary into an hourly rate of pay.  The Company shall be
responsible for all expenses incurred for the preparation and prosecution of all
patent applications on Company Inventions filed by the Company. 


9. COPYRIGHTS.

        (a) Ownership and Assignment. The Employee acknowledges and agrees that
any Works created by the Employee in the course of his employment hereunder are
subject to the “Work for Hire” provisions contained in Sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code, and that
all right, title and interest to copyrights in all Works which have been or will
be prepared by the Employee within the scope of his employment hereunder shall
be the property of the Company.  The Employee further acknowledges and agrees
that, to the extent the provisions of Title 17 of the United States Code do not
vest in the Company the copyrights to any Works, the Employee will assign and
hereby does assign to the Company all right, title and interest to copyrights
which the Employee may have in such Works.

        (b) Registration. The Employee agrees to disclose to the Company all
Works referred to in the immediately preceding paragraph and execute and deliver
all applications for registration, registrations, and other documents relating
to the copyrights to the Works and provide such additional assistance, as the
Company may deem necessary and desirable to secure the Company’s title to the
copyrights in the Works.  The Company shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.

        (c) Prior Works. The Employee claims no ownership rights in any Works,
except as described in Exhibit D attached hereto.


10. CONTRACTS OR OTHER AGREEMENTS WITH FORMER EMPLOYER OR BUSINESS.

        The Employee hereby represents and warrants that he is not subject to
any employment agreement or similar document, except as previously disclosed and
delivered to the Company, with a former employer or any business with which the
Employee has been associated, which on its face prohibits the Employee during a
period of time which extends through the Commencement Date from any of the
following: (i) competing with, or in any way participating in a business which
competes with the Employee’s former employer or business; (ii) soliciting
personnel of such former employer or business to leave such former employer’s
employment or to leave such business; or (iii) soliciting customers of such
former employer or business on behalf of another business. The Employee hereby
further represents and warrants that he has not executed any agreement with any
other party which, on its face, purports to require the Employee to assign any
Work or any Invention created, conceived or first reduced to practice by the
Employee during a period of time which extends through the Commencement Date
except as previously disclosed in writing to the Company.


11. REMEDIES.

(a) The Employee agrees that the covenants and agreements contained in Sections
5, 6, 7, 8 and 9 hereof are of the essence of this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the interests and
properties of the Company and the Business of the Company; that the Company is
engaged in and throughout the Area in the Business of the Company; that the
Employee has access to and knowledge of the Company’s business and financial
plans; that irreparable loss and damage will be suffered by the Company should
the Employee breach any of such covenants and agreements; that each of such
covenants and agreements is separate, distinct and severable not only from the
other of such covenants and agreements but also from the other and remaining
provisions of this Agreement; that the unenforceability of any such covenant or
agreement shall not affect the validity or enforceability of any other such
covenant or agreements or any other provision or provisions of this Agreement;
and that, in addition to other remedies available to it, the Company shall be
entitled to specific performance of this Agreement and to both temporary and
permanent injunctions to prevent a breach or contemplated breach by the Employee
of any of such covenants or agreements.

(b) In addition to any other rights the Company may have pursuant to this
Agreement, if Employee engages in or provides managerial, supervisory, sales,
marketing, financial, management information, administrative or consulting
services or assistance (collectively “Prohibited Services”) to, or owns (other
than ownership of less than five percent (5%) of the outstanding voting
securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System) a beneficial or legal interest in, any
Competing Business within the Area during the Applicable Period, Employee will
forfeit any amounts owed to Employee under Section 4(e) or 4(f), as applicable,
which have not been paid to Employee by the Company and Employee shall
immediately repay to the Company all amounts previously paid to Employee
pursuant to Section 4(e) or 4(f), as applicable.


12. NO SET-OFF.

        The existence of any claim, demand, action or cause of action by the
Employee against the Company, or any Affiliate of the Company, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Company of any of its rights hereunder. The existence of
any claim, demand, action or cause of action by the Company against the
Employee, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employee of any of his rights
hereunder.


13. NOTICE.

        All notices, requests, demands and other communications required
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or if mailed, by United States certified or registered mail, prepaid
to the party to which the same is directed at the following addresses (or at
such other addresses as shall be given in writing by the parties to one
another):

         If to the Company:                                          
                                                           Theragenics
Corporation
                                                                   
                                                                            5203
Bristol Industrial Way
                                                                   
                                                                   
        Atlanta, Georgia 30518
                                                                   
                                                                   
        Attn: Chief Executive Officer

         If to the Employee:                                                   
                                                   James MacLennan

                                 

--------------------------------------------------------------------------------


                                 

--------------------------------------------------------------------------------

Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date hereof.


14. MISCELLANEOUS.

        (a) Assignment.  Neither this Agreement nor any right of the parties
hereunder may be assigned or delegated by any party hereto without the prior
written consent of the other party.

        (b) Waiver.  The waiver by the Company of any breach of this Agreement
by the Employee shall not be effective unless in writing, and no such waiver
shall constitute the waiver of the same or another breach on a subsequent
occasion.

        (c) Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) in Atlanta,
Georgia, with the Company bearing responsibility for the filing costs charged by
the AAA for such arbitration. However the provisions of this Section will not
prevent the Company from instituting an action in a court of law under this
Agreement for specific performance of this Agreement or temporary or permanent
injunctive relief as provided in Section 11 hereof. The parties hereto agree
that the exclusive venue for any such lawsuit will be Fulton County, Georgia and
the Employee consents to the exercise of personal jurisdiction by the Superior
Court of Fulton County for the purposes of such lawsuit.

Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within thirty (30) days
of the event or incident giving rise to the claim. A copy of said demand shall
be served on the other party in accordance with the notice provisions in Section
13 of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party’s receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the panels of arbitrators maintained by
the AAA. If the Employee prevails in the dispute, the Company will pay and be
financially responsible for all costs, expenses, reasonable attorneys’ fees and
reasonable expenses of the arbitrator incurred by the Employee (or the
Employee’s estate in the event of his death) in connection with the dispute. Any
award rendered by the arbitrator shall be accompanied by a written opinion
providing the reasons for the award.

By the Company: ______
By Employee: ______

The arbitrator’s award shall be final and non-appealable. Nothing in this
Subsection shall prevent the parties from settling any dispute or controversy by
mutual agreement at any time.

         (d) Applicable Law. This Agreement shall be construed and enforced
under and in accordance with the laws of the State of Georgia.

        (e) Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.

         (f) Amendment. This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
parties hereto.

        (g) Severability.  Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.

         (h) Captions and Section Headings. Except as set forth in Section 1
hereof, captions and section headings used herein

are for convenience only and are not a part of this Agreement and shall not be
used in construing it.

        IN WITNESS WHEREOF, the Company and the Employee have each executed and
delivered this Agreement as of the date first shown above.

THE COMPANY:                        

THERAGENICS CORPORATION

By: /s/ M. Christine Jacobs                


Title: Chairman, President and CEO   

ATTEST:

  Tracy Culver                       

Title:  Secretary and General Counsel;                             

[CORPORATE SEAL]

                                          EMPLOYEE:

                                           By:/s/James A. MacLennan